UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6536



JULIO MOREJON-PACHECO,

                                               Petitioner - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; WARDEN, Federal
Correctional Institution - Butner,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-230-5-BO)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Julio Morejon-Pacheco, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julio    Morejon-Pacheco   appeals   the   district   court’s   order

denying relief on his 28 U.S.C. § 2241 (1994) petition.          We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.* Morejon-Pacheco v. Federal Bureau of Prisons, No.

CA-00-230-5-BO (E.D.N.C. Jan. 11, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




     *
         We deny Morejon-Pacheco’s motion to transfer the appeal.


                                   2